F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         NOV 8 1999
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    PETER JAMES ROBINSON,

              Plaintiff-Appellant,

    v.                                        Nos. 98-7145, 98-7149, 98-7193
                                                    99-7028 & 99-7030
    GARY GIBSON, Warden Of                       (D.C. No. 96-CV-676-B)
    Oklahoma State Penitentiary; RON                   (E.D. Okla.)
    WARD, Warden of Prison-OSP;
    JOHN EAST; BESSIE GREENWAY;
    NEAMYRA RIDDLE; JAMES
    SOCKEY, Unit Manager of the East
    Cellhouse; BRENT FATKIN;
    DELORES RAMSEY,

              Defendants-Appellees.




                          ORDER AND JUDGMENT            *




Before ANDERSON , BARRETT , and BRISCOE, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.

       In these consolidated appeals, Peter James Robinson, an inmate at Cimarron

Correctional Facility in Cushing, Oklahoma, appearing        pro se , appeals the district

court’s dismissal of his federal civil rights claim under 42 U.S.C. § 1983.     1



Robinson alleges violations of his Eighth Amendment rights based on the

conditions of his confinement while he was incarcerated in the East Cell House

(ECH) of the Oklahoma State Penitentiary in McAlester, Oklahoma. After

providing factual information in a    Martinez report, see Martinez v. Aaron , 570
F.2d 317 (10th Cir. 1978), the defendants filed a motion to dismiss or, in the


1
       We initially questioned whether this court had jurisdiction over Robinson’s
appeal because it appeared that his motion for reconsideration was not timely
filed so as to the toll the time to appeal under Fed. R. App. P. 4(a)(4). The
district court dismissed Robinson’s complaint on September 11, 1998.
Robinson’s motion for reconsideration was filed on September 29, 1998;
however, it contains a certificate of service indicating that Robinson mailed it on
September 25, 1998. Under Fed. R. App. P. 25(a)(2)(C), which was in effect at
the time the motion was filed, the motion is considered a timely filing because
Robinson, an inmate, deposited it in his prison mail system prior to the expiration
of the filing deadline. Thus, the time to appeal the district court’s September 11
order was tolled pending disposition of the motion for reconsideration under
Rule 4(a)(4). The district court denied the motion for reconsideration in an order
entered on October 13, 1998, and Robinson filed timely notices of appeal on
October 19 and October 22.


                                            -2-
alternative, a motion for summary judgment. The district court dismissed

Robinson’s claims as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring

dismissal of frivolous   in forma pauperis claims); see also 42 U.S.C. § 1997e(c)

(authorizing dismissal of frivolous prisoner civil rights suits concerning prison

conditions). We review the district court’s dismissal of the complaint as frivolous

under § 1915 for abuse of discretion,   see McWilliams v. Colorado , 121 F.3d 573,

574-75 (10th Cir. 1997), and we affirm.

       Robinson alleges that from August 28, 1996 to November 25, 1996, he was

housed under hazardous conditions in the East Cell House. He complains that the

roof leaked, portions of the ceiling were beginning to cave in, raw sewage flowed

through the area, the electrical wiring was dangerous, and the food was not hot

and sometimes contained insects. Robinson also complains that inmates were

denied access to the law library and that he was forced to work without pay, while

other inmates were paid for their work.

       In Craig v. Eberly , 164 F.3d 490 (10th Cir. 1998), we summarized the

applicable standards for constitutional challenges to prison conditions:

       [J]ail officials [must] provide . . . humane conditions of confinement
       by ensuring inmates receive the basic necessities of adequate food,
       clothing, shelter, and medical care and by taking reasonable measures
       to guarantee the inmates’ safety. To hold a jailer personally liable
       for violating an inmate’s right to humane conditions of confinement,
       a plaintiff must satisfy two requirements, consisting of an objective
       and subjective component.


                                          -3-
       The objective component requires that the alleged deprivation be
       sufficiently serious. . . . [J]ail conditions may be restrictive and even
       harsh without violating constitutional rights. Indeed, only those
       deprivations denying the minimal civilized measure of life’s
       necessities are sufficiently grave to form the basis of an Eighth
       Amendment violation. This inquiry turns not only on the severity of
       the alleged deprivations, but also on their duration.

                                           ***

       The subjective component requires the jail official to have a
       sufficiently culpable state of mind. In the context of
       prison-conditions claims, the required state of mind is one of
       deliberate indifference to inmate health and safety. In other words,
       the jailer is liable only if he or she knows of and disregards an
       excessive risk to inmate health and safety; the official must both be
       aware of facts from which the inference could be drawn that a
       substantial risk of serious harm exists, and he must also draw the
       inference. It is not enough to establish that the official should have
       known of the risk of harm.

Id. at 495-96 (quotations and citations omitted).

       Applying these standards, we agree with the district court’s conclusion that

Robinson has failed to allege facts demonstrating either the objective or

subjective components of a valid claim. Giving the allegations their most liberal

construction because Robinson is appearing          pro se , see Haines v. Kerner , 404
U.S. 519, 520-21 (1972), we agree with the district court that Robinson’s

allegations are vague and conclusory. In order to state a bona fide claim, even

pro se plaintiffs must support their allegations with sufficient facts. “This is so

because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to

                                            -4-
determine whether he makes out a claim on which relief can be granted.”          Hall v.

Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991). This Robinson has failed to do.

His allegations are insufficiently specific to indicate either the severity or

duration of any alleged deprivations, and none of his allegations establish that he

was denied “the minimal civilized measure of life’s necessities,” or that a

responsible official acted with “deliberate indifference” to his health and safety.

Craig , 164 F.3d at 495 .

      Robinson asserts that the district court erred by not holding an evidentiary

hearing to resolve material issues of facts and by not giving adequate reasons for

its dismissal. Contrary to Robinson’s contention, the district court did not resolve

any factual dispute between the allegations in his complaint and the      Martinez

report, but rather dismissed Robinson’s complaint as frivolous because his

allegations are vague and conclusory. Thus, the district court was not required to

hold an evidentiary hearing.   See § 1915(e)(2) (requiring a court to dismiss sua

sponte any in forma pauperis action that is frivolous).

      The district court thoroughly discussed Robinson’s claims in its order

dismissing this action and gave adequate legal and factual reasons for its decision

to dismiss the complaint. We find no reversible error in that order. Therefore,

we DISMISS this appeal as frivolous under § 1915(e)(2)(B) for substantially the

reasons stated by the district court in its order of September 11, 1998. We


                                           -5-
consider the district court’s disposition as one “prior occasion” and our dismissal

of the frivolous appeal as a second “prior occasion” for purposes of the

three-strikes provision set out in 28 U.S.C. § 1915(g).      See Jennings v. Natrona

County Detention Ctr. Med. Facility     , 175 F.3d 775, 780 (10th Cir. 1999). We

remind Robinson that he remains obligated to pay all installments of the deferred

appellate filing fee until it is paid in full. No exception is made for dismissed

appeals. See 28 U.S.C. § 1915(b)(2) ; Jennings , 175 F.3d at 781.

       Robinson’s February 26, 1999 Motion Requesting That Order Be Sent

regarding the duties of the attorney hired to assist inmates at Cimarron

Correctional Facility is denied. We construe Robinson’s Objections to the

Appellees’ Response filed May 27, 1999, as a reply brief. Appellees’ Motion to

Strike Appellant’s Brief is denied as moot since it requests that they be allowed to

file one consolidated brief, which they did on May 17, 1999.

       The mandate shall issue forthwith.



                                                          Entered for the Court



                                                          James E. Barrett
                                                          Senior Circuit Judge




                                            -6-